Citation Nr: 1244411	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an upper back injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for low back strain (claimed as back injury).  In the Veteran's substantive appeal, he clarified that he was seeking service connection for an upper back injury, not his lower back.

In November 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  During the hearing, the Veteran again clarified that he was seeking service connection for residuals of an injury to his thoracic spine and sub-scapular muscle area.  Accordingly, the issue on appeal has been recharacterized, as set forth above on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded this case for further evidentiary development in March 2012.  The requested development was completed to the extent possible, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

In October 2012, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012).



FINDING OF FACT

1.  The Veteran was treated during service for trapezius muscle strain and spasm in the thoracic spine muscles.  

2.  Although competent evidence indicates current arthritis or degenerative disc disease of the spine is not related to service, probative evidence indicates that the Veteran also suffers from current residuals of the trapezius and thoracic muscle injuries in service, currently manifested in the sub-scapula muscles area. 


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of an upper back injury, diagnosed as sub-scapula muscle injury, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's fully favorable decision in this matter, the Board finds that no discussion of VCAA compliance is necessary.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has painful and limiting residuals of an injury in the area of his thoracic spine and lower left shoulder blade.  At no time has the Veteran argued that these complaints are or are related to arthritis or disc disease; rather, he argues that he has a residual of a traumatic injury to the thoracic and scapular area muscle tissue.  In the November 2011 Travel Board hearing, the Veteran stated that his injury was caused by attempting to pick up a motor armature on a ship in drydock in Mobile, Alabama.  The Veteran described his symptoms as like "a constant tight ... ball of muscle" located between his shoulder blades.  On a picture of the muscles of the back submitted by the Veteran he indicated its location as being on the left trapezius muscle just to the side of the thoracic spine.

The Veteran's service treatment records (STRs) show multiple treatments for back injury, including pain in the thoracic spine and scapula regions.  An "Abstract of Medical History" record noted that the Veteran was treated for a possible strained trapezius muscle in August 1972, and thoracic paravertebral muscle spasm from August to October 1972.  In August 1972 the Veteran was treated for back pain in the thoracic vertebral region.  The examiner noted that it had persisted for the past 10 days and was gradually getting worse.  The examiner's impression was a possible strained trapezius.  The Veteran was advised to receive physical therapy and to avoid heavy lifting or prolonged standing.

The Veteran's health records show that in November 1972 he received physical therapy for 2 weeks for mid dorsal discomfort.  A follow-up examination afterwards showed no change in mid dorsal pain.  In February 1973 the Veteran was again treated for thoracic pain.

The Board finds that the Veteran's STRs provide ample evidence indicating that he did experience in-service injury to his upper back, including in the thoracic spine and scapular region, consistent with the type and location of the injury that has been described by the Veteran.

The Veteran and his representative stated in the November 2011 Travel Board hearing that although the Veteran had pain in his back since separation from service, for many years he did not seek medical treatment, instead choosing to self-medicate.  Eventually the pain became worse and he did seek medical treatment and prescription medication.

The Veteran has submitted medical records from his private physician, Dr. W.L.  In these records, in July 2007 the Veteran reported having pain in his mid to upper back.  Dr. W.L. found vertebral spine tenderness in paraspinal muscles of the thoracic spine, paraspinal muscle spasm present on right side, and rhomboid muscles tender.  The examiner recorded that the Veteran had pain in the thoracic spine and prescribed him Naprosyn.  The Veteran was also given an x-ray of the thoracic spine by a radiologist at the same medical facility.  The examiner found degenerative spurs anteriorly at multiple levels and provided an impression of degenerative spur/calcification, with no acute fracture.  In December 2007 the Veteran reported having back and neck pain.  

The Veteran again indicated having back, neck, and shoulder pain in July 2011, and in numerous other medical evaluations Dr. W.L.'s assessment of the Veteran included a diagnosis of degenerative disc disease, for which the Veteran was to continue taking Naprosyn.

In April 2012 the Veteran was afforded a VA examination of the thoracolumbar spine.  The examining nurse reviewed the claims file and noted that the Veteran was diagnosed with back strain in 1972.  X-rays of the Veteran's back were taken, and the examiner found degenerative disc disease at C5-C6, osteophytes at C2 and 
C5-C7, prominent dorsal spine osteophytes, multilevel osteophytes in the thoracic spine, and mild spondylosis throughout the lumbar spine.  The examiner found that the Veteran currently had "early, mild degenerative changes/arthritis/osteophytes of the lumbar and thoracic" spine and opined that it was less likely than not related to his in-service injuries because there is no evidence in the medical literature that links soft tissue injuries to the development of arthritis.  She further stated that the Veteran's condition was most likely the result of aging, and included an excerpt from an on-line source regarding age as a risk factor associated with arthritis.  The examiner did not include any finding of an injury to the scapula or trapezius, but did suggest that the Veteran be given a cervical spine and shoulder examination based on the Veteran's complaints.

In April 2012 the Veteran wrote to VA expressing concern with the adequacy of the April 2012 VA examination, due to its focus on the lower half of the back, rather than higher on the back, where the Veteran was having the most pain.  However, a review of the April 2012 examiner shows that the examiner, tasked with providing an examination of the thoracic and lumbar spine, did adequately examine those parts of the spine, discussed the Veteran's complaints and history, and provided some rationale; thus, the examination report is therefore considered to be probative evidence.

In June 2012 the Veteran was afforded a VA examination of the cervical spine.  The examiner commented that the "injury to the dorsal spine in service would not be anticipated to cause the early onset of arthritis in the thoracic spine."  The examiner also stated that the scapular border was a common area for pain, and would likely resolve in 4 to 6 weeks.  The examiner then further opined that any current cervical disorders were less likely than not due to in service-injury, because the Veteran didn't incur "any injury to his neck in service and the injuries to his thoracic and lumbar areas would not [be] anticipated to cause the early onset of arthritis or other neck problems."  

As the Veteran has clearly indicated to VA that he is claiming service connection for an injury in the region of the thoracic spine, an examination of the cervical spine is, in this instance, considered to be less probative of the question at hand.  The examiner did, however, also comment on the likelihood that the Veteran's arthritis of the thoracic spine was related to an in-service injury.  But the examiner failed to provide any rationale for the opinion, and his comment regarding the likelihood that pain such as the Veteran's would resolve in 4 to 6 weeks indicates that he did not take the Veteran's history of chronic, long-term upper back pain into consideration.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board therefore finds the June 2012 examination to be less probative evidence in this case than the other medical examinations of record.

In October 2012 the Veteran submitted a letter from his private physician, Dr. W.L.  The physician wrote that the Veteran has "intermittent episodes of pain and spasm" and pain when reaching with his left arm, lying on his left side, driving a car, and walking.  He wrote that "[t]here is a palpable muscle spasm/trigger point area in the left sub-scapula area medial aspect" and that the Veteran is being treated with muscle relaxers, physical therapy, and injections.  He opined that while the Veteran also has degenerative disc disease of the cervical spine, this is not the cause of the Veteran's sub-scapula muscle issue, which was caused by his injury during military service.

Regarding the Veteran's assertions of continual intermittent upper back/scapula pain since service, the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge, including observable symptoms such as pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The evidence shows treatment for upper back/scapula complaints during service, and the Veteran has competently reported that his current upper back pain started at that time and has intermittently continued in the same location ever since.  While the questions of diagnosis and etiology of a disorder require medical expertise that the Veteran does not have, his statements are nonetheless taken into consideration as demonstrating a continuity of symptomatology from the time of service to the present.  See 38 C.F.R. § 3.303(b); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In sum, there are two medical opinion that are the relevant and probative in this case: an April 2012 diagnosis of arthritis that is not related to service and an October 2012 medical opinion noting the Veteran has degenerative disc disease of the cervical spine that is unrelated to the claimed condition, but also that the Veteran has a sub-scapular muscle injury which was directly incurred during service.  The Veteran has consistently provided competent and credible evidence that he has had a continuity of symptomatology since originally incurring an injury in the musculature of the thoracic spine in 1972, and the Board finds no reason to doubt the credibility of such statements.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Taking the evidence as a whole, the record indicates the likely existence of residuals of the in-service trapezius muscle strain and thoracic muscle spasm and credible evidence of continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b).  

Looking at all of the evidence of record in its entirety, including the favorable opinion by the Veteran's long-time treating physician, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran has current residuals from an in-service strain of the trapezius and thoracic spine muscles.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate approximate balance of positive and negative evidence to prevail).  Thus, after resolving all doubt in the Veteran's favor, the Board concludes that Veteran's current back injury, encompassing a sub-scapula/thoracic spine muscle injury, was incurred in active service.  As such, the Board concludes that service connection for residuals of an upper back injury, diagnosed as sub-scapular muscle injury, is warranted.


ORDER

Entitlement to service connection for residuals of an upper back injury, diagnosed as sub-scapular muscle injury, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


